710 S.E.2d 27 (2011)
Joseph E. BURROUGHS, Employee
v.
LASER RECHARGE OF CAROLINAS, INC., Employer,
Norguard Insurance Company, Carrier.
No. 448P10.
Supreme Court of North Carolina.
June 15, 2011.
Zeyland G. McKinney, Jr., Robbinsville, for Laser Recharge of Carolinas, Inc., et al.
*28 George W. Lennon, Raleigh, for Burroughs, Joseph E.
Jacob H. Wellman, Raleigh, for Laser Recharge of Carolinas, Inc., et al.

ORDER
Upon consideration of the petition filed on the 20th of October 2010 by Defendants in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 15th of June 2011."